1MCKAY, J.,
Dissents.
I respectfully dissent from the majority opinion in this case.1 With regard to that portion of the majority opinion overturning the trial court judgment in favor of Ms. Hernandez, I dissent for the reasons assigned by Chief Judge Byrnes.

. Although the issue regarding the reduction of the general damage awards to Jude and Arthur Bailey were not technically before our Court for en banc consideration, their counsel was allowed to argue. Therefore, I feel compelled to address this issue. While, I do not necessarily believe that the original panel was wrong to reduce their awards. I would not have reduced to that great an extent.